DETAILED CORRESPONDENCE
This Office action is in response to the election received November 18, 2022.
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on November 18, 2022 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 18, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI et al (2008/0241736)/ U.S. Patent (7,598,016) in view of HATAKEYAMA et al (2018/0101094) and HATAKEYAMA et al (2018/0081267).
The claimed invention recites the following:

    PNG
    media_image1.png
    145
    604
    media_image1.png
    Greyscale

	KOBAYASHI et al (2008/0241736)/ U.S. Patent (7,598,016) report a resist composition comprising a base resin which changes solubility under the action of an acid and a copolymer comprising recurring units containing a carboxylic acid ammonium salt.  This reference lacks the claimed sulfonamide paired with the ammonium cation, see below: 
    PNG
    media_image2.png
    354
    410
    media_image2.png
    Greyscale


HATAKEYAMA et al ‘094 report a resist composition comprising a base polymer and a metal salt of carboxylic acid or sulfonamide in the composition that go through ion exchange with sulfonic acid generated from an acid generator, especially sulfonic acid containing fluorinated alkyl to form a salt and release a carboxylic acid or sulfonamide.  The metal has an acid trapping effect and an acid diffusion suppressing effect and since these compounds are not photosensitive and do not degrade when exposed to actinic radiation it retains a sufficient acid trapping ability even in the unexposed region suppressing acid diffusion form the exposed regions to the unexposed regions.  Thus, the developed patterns and form a film which exerts a high sensitizing effect and an acid diffusion suppressing effect to minimize LWR and improve CDU.
The carboxylic acid salt and the sulfonamide salt are shown here as equivalent anions from paragraph [0015]:

    PNG
    media_image3.png
    301
    429
    media_image3.png
    Greyscale
	The sulfonamide salt lack an iodized aromatic ring.
	HATAKEYAMA et al ‘267 report an iodinated aromatic carboxylic salt in the resist composition where in the functional group is a carboxylic acid group, see below from paragraph [0045]:

    PNG
    media_image4.png
    552
    435
    media_image4.png
    Greyscale

	To the skilled artisan replacing the carboxylic acid with a sulfonamide salt is an obvious modification as taught by HATAKEYAMA et al ‘094.  Each of the functional groups are equivalent salts which function as an acid diffusion suppressing effect and have an acid trapping ability.
            It would have been prima facie obvious to one of ordinary skill in the art of  photosensitive composition having a base resin as reported in KOBAYASHI et al and HATAKEYAMA et al ‘094 and ‘267 to having recurring units with ammonium salts paired with an acid diffusion suppressing compounds that comprises a sulfonamide salts as taught in HATAKEYAMA et al ’094 in place of the iodinated carboxylic acid of HATAKEYAMA et al ‘267 with the reasonable expectation of providing a resist composition which exerts a high sensitizing effect and an acid diffusion suppressing effect to give improved resolution, LWR, and CDU in a pattern forming process.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NOZAKI et al (2017/0173938) report a photosensitive resin composition planographic printing plate precursor comprising ammonium salt in a polymer recurring unit, however the reference lacks the claimed sulfonamide having an iodized aromatic ring.
HATAKEYAMA et al (2020/0073237) to the same assignee and inventor, report a resist composition comprising a base polymer and an iodized aromatic ring containing ammonium shown here:

    PNG
    media_image5.png
    461
    437
    media_image5.png
    Greyscale
 .
The reference lacks the claimed ammonium group containing resin having a sulfonamide anion with iodine groups on the aromatic ring.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
December 15, 2022